Citation Nr: 1545338	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  10-39 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, R.J., and A.F.




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from March 1945 to March 1949 and from August 1950 to July 1951.  The Veteran died in September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2013, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board referred the case to the Veterans Health Administration (VHA) in July 2013 for a medical expert opinion.  The opinion was obtained in August 2013 and the appellant was provided with a copy of the opinion in November 2013.  In December 2013 the appellant responded with additional argument and asked that the Board immediately proceed with the adjudication of the appeal.

The Board denied the claim in a January 2014 decision, and motions for reconsideration and to vacate the decision were denied in March 2014.

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court granted a Joint Motion for Remand (JMR) and remanded the matter to the Board for action consistent with the Court order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 2004.

2.  The Veteran's death certificate shows that the immediate cause of the Veteran's death was end stage cardiomyopathy and the underlying cause of death was arteriosclerosis.

3.  At the time of the Veteran's death, service connection was in effect for migraines with anxiety tension reaction, evaluated as 50 percent disabling; residuals of cold injury, frostbite of the feet, evaluated as 10 percent disabling; and varicocele, left, evaluated as noncompensably disabling.
 
4.  The Veteran's terminal cardiomyopathy was related to his in-service frostbite injury and chronic migraine treatments.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

The appellant, the Veteran's widow, contends that the Veteran's death was caused by service-connected migraines and nonservice-connected hypertension.  The appellant's arguments in this case are as follows: that the Veteran's death was caused by hypertension which developed during active duty service; that medication the Veteran used for his service-connected migraine disability was the cause of his hypertension and death or that his service-connected residuals of frostbite to the feet resulted in circulation problems, that ultimately led to his death.  The appellant contends that service connection is warranted for hypertension as directly due to service or as secondary to service-connected migraines and this condition led to the Veteran's death.  

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Generally, in order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active  service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical  evidence or, in certain circumstances, lay evidence of the  following: (1) A current disability; (2) in-service  incurrence or aggravation of a disease or injury; and (3)  nexus between the claimed in-service disease and the present  disability.  See Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247(1999); Caluza v.  Brown, 7 Vet. App. 498(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

In late August 2004, the Veteran was taken to a private emergency department with abdominal pain and altered mental status.  Thereafter, he was transferred to the Phoenix VA Medical Center (VAMC) and diagnosed with an ischemic bowel, bacterial colitis (C.diff colitis), and pneumonia.  An abdominal CT demonstrated thickened bowel loops and splenic infarcts.  The Veteran's ischemic bowel was attributed to cardiac emboli.  He was deemed a poor candidate for surgery.  Thereafter, the Veteran was transferred to hospice care where he died later in September 2004.

A certificate of death confirms that the Veteran died in September 2004 and indicates that the immediate cause of the Veteran's death was end stage cardiomyopathy and the underlying cause of death was arteriosclerosis.

At the time of his death, the Veteran was service-connected for migraines with anxiety tension reaction, evaluated as 50 percent disabling; residuals of frostbite to the feet, evaluated as 10 percent disabling; and a left varicocele, evaluated as noncompensably disabling.  

In support of her claim for service connection for the cause of the Veteran's death, the appellant has submitted copies of medical and internet articles describing a link between hypertension and atherosclerosis, as well as a link between certain migraine medications and the development of hypertension.  She also contends that service records demonstrate the onset of hypertension during active duty service. 

Review of the Veteran's service records show that he was hospitalized in December 1950 for severe migraines, and at that time his blood pressure was elevated to 148/94 and 149/94.  The Veteran's blood pressure was normal during all other examinations and measured 112/70 at an examination performed just prior to his separation from active duty.  

The post-service record does not establish the precise date hypertension was first diagnosed.  In March 1957 the Veteran had a blood pressure of 130/90.  The Veteran experienced a left lacunar infarct in March 1993 and a diagnosis of hypertension was noted at that time.  In November 1994 the Veteran was denied entitlement to service connection for a circulatory condition including residuals of a stroke as secondary to service-connected migraine headaches.

In May 1995, he reported a 20 year history of the condition, dating the onset to approximately 1975.  During a July 1995 VA examination, the Veteran reported a 25 to 30 year history of hypertension.  In February 2011, a VA examiner opined that the Veteran's hypertension was not present in service and was not etiologically related to active duty.  

The record also documents that the Veteran took medication to treat his service-connected migraines.  

A VA examiner issued a medical opinion in September and November 2004 finding that the Veteran's cardiomyopathy was less likely as not due to or aggravated by service-connected migraines or frostbite.

In February 2011 a VA medical examiner rendered the opinion that it is less likely as not that the Veteran had hypertension in service and that his hypertension that was later noted in the records began in service.  The examiner continued to note that it is therefore a moot point as to whether the Veteran's hypertension contributed to the underlying cause of death from arteriosclerosis because his hypertension did not begin in service.  

In August 2013, medical opinions regarding the appellant's claim of entitlement to service connection for the cause of the Veteran's death were obtained from a VA medical expert.  The expert rendered the opinion that it is less likely as not that the Veteran's hypertension was incurred in or related to service and less likely as not that the medication used to treat the Veteran's migraines caused his hypertension.  The expert rendered the opinion that it is less likely as not that the Veteran's service-connected migraines were otherwise an immediate or underlying cause of the Veteran's death.  In addition, it was less likely as not that the residuals of frostbite to the Veteran's feet resulted in circulation problems that caused or aggravated his hypertension.  

The expert did conclude that it is as likely as not that the medication used to treat the Veteran's migraines aggravated his hypertension; however, it is less likely as not that hypertension was an immediate or underlying cause of the Veteran's death.  The expert provided a discussion of the Veteran's coronary and neurologic history and reported that a hospital summary note in March to April 1993 felt that the Veteran's lacunar infarct was secondary to a combination of hypertension and diabetes, diabetic small vascular disease.  The expert explained that the Veteran had multiple risk factors for his coronary artery disease (history of smoking, diabetes, family history of coronary artery disease, etc).  It was noted that any or all of these risk factors could cause the progression of his coronary artery disease.  Therefore, the expert found that it is unlikely that hypertension alone was an immediate or underlying case of the Veteran's death.

Thereafter, on appeal to the Court, the parties to a JMR agreed that the August 2013 VA medical opinion lacked adequate rationale for it ultimate determination.  The medical expert opined that "[i]t is as likely as not that the medication used to treat the Veteran's migraines aggravated his hypertension[,]" but then opined, "it is less likely as not that hypertension was an immediate or underlying cause of the [V]eteran's death."  After listing multiple risk factors for coronary artery disease and noting that any of them could cause the progression of his coronary artery disease, it was concluded that "it is unlikely that Hypertension alone was an immediate or underlying cause of the Veterans [sic] death."  The parties to the JMR agreed that the examiner's statements were ambiguous in that although it was unlikely that the hypertension alone was the immediate or underlying cause of death, the latter statement could be read to suggest that hypertension may have, at least in part, been an immediate or underlying cause of death.  

Thereafter, the appellant's representative submitted a private medical opinion dated in September 2015.  The provider indicated that the relevant medical records, medical opinions, and historical treatment records were reviewed.  The provider identified that the Veteran was treated with Gynergen in service for his headaches.  It was explained that Gynergen, the trade name of ergotamine, has vasoconstrictive properties and has been shown to increase peripheral artery constriction for up to 24 hours after administration.  It has also been shown to produce direct coronary artery vasoconstriction, often associated with chest pain, and unlike more modern medicines, the effect was prolonged.  It is contraindicated in patients with hypertension, peripheral vascular disease and coronary artery disease.  The Veteran was noted to have elevated blood pressure readings during the time of treatment for his migraines.  The provider reported that the Veteran also used non-steroidal anti-inflammatory drugs (NSAIDs) to treat his migraine headaches.  It was noted that NSAIDs in disease adequate to reduce inflammation and pain can increase blood pressure, lead to onset of new hypertension, or worsening of pre-existing hypertension, which may ultimately lead to an increase in the risk of cardiovascular events.  The provider found it clear that the Veteran suffered from long term migraine headaches that began in service and were treated with prescribed ergotamine and NSAIDs that have been proven to induce hypertension and increase the risk of both strokes and cardiovascular disease.  The provider found that "[g]iven that the Veteran had objective hypertensive blood pressure readings while in service, demonstrated severe vascular side effects to ergotamine and used NSAIDs for many years to treat his migraines, it is no surprise that he suffered from cardiovascular complications such as arteriosclerosis, cardiomyopathy and stroke."  

The provider further reported that cycles of perfusion and ischemia that characterize local cold injury and cause the symptoms experienced by the Veteran can also lead to vascular compromise, neuropathy, and renal injury or failure.  "These microvascular injuries are exactly the kind of insults that lead to the vascular complications suffered by [the Veteran] later in life."

The provider agreed with the VA expert that the cardiomyopathy and arteriosclerosis listed on the Veteran's death certificate are multifactorial in origin but opined that both the in-service frostbite injury and chronic migraine treatments were as likely as not to have substantially and materially contributed to the vascular complications that culminated in this death.  The provider also noted that he agreed with the VA expert that the Veteran's migraine medications aggravated his hypertension.  The opinion was noted to be based upon a thorough review of the current medical literature on the subject and the clear nexus between medication induced hypertension leading to cardiovascular disease as well as the long term microvascular sequelae of frostbite.  The provider included a detailed list of medical sources relied upon in providing the opinion.  

Both the August 2013 VA expert and September 2015 private opinion provider agree that the Veteran's migraine medications aggravated his hypertension.  The VA expert ultimately concluded, however, that it was unlikely that hypertension alone was an immediate or underlying cause of the Veteran's death.  The private opinion concluded that both the in-service frostbite injury and chronic migraine treatments were as likely as not to have substantially and materially contributed to the vascular complications that culminated in this death.  

As pointed out in the JMR, the VA opinion could be read to suggest that hypertension may have, at least in part, been an immediate or underlying cause of the Veteran's death.  The September 2015 private opinion supports that conclusion and includes detailed rationale for doing so.  Thus, the Board finds that the preponderance of the evidence is in support of the claim; service connection for the cause of the Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


